DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2021 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (2020/0302775).
As to claim 1: Liu teaches a location system comprising: 
a first RFID tag transmitting a signal with an identifying characteristic (figure 1D, 153, paragraph 0294); 

wherein at least one of the first and second location receivers receives the signal from the first RFID tag (paragraph 0295); and 
a central server receiving information from at least one of the first and second location receivers, at least one of the central server and the first and second location receivers to calculating a location of the first RFID tag based on the signal received from the first RFID tag by the at least one of the first and second location receivers (paragraph 0269).
As to claim 2: Liu teaches that the first RFID tag transmits a MAC address (paragraph 0263).
As to claim 3: Liu teaches a first short-range exciter transmitting a message representative of its location, said message being receivable by the first RFID tag (figure 6c showing this wakeup tag, paragraph 0377 explains frequency ranges).
As to claim 4: Liu teaches that the first short-range exciter transmits a low frequency signal (paragraph 0377).
As to claim 5: Liu teaches that the low frequency signal has a frequency of 125 kHz (paragraph 0377).
	As to claim 6: Liu teaches that the first RFID will transmit a message indicating proximity to the first short-range exciter upon receipt of the message from the first short-range exciter (figure 6c, responses shown at 655, detected through 638 proximity).
	As to claim 7: Liu teaches that the message transmitted by the first short- range exciter has information representative of at least one of the building, floor and room in which the first short-range exciter is located (paragraphs 0192, 0236).
claim 8: Liu teaches a second RFID tag (figures 1, two instances of 153). 
	As to claim 9: Liu teaches that the central server creates a record containing information when the first and second RFID tags were within close proximity (paragraphs 0192, 0193, 0226-0227, 0322).
	As to claim 10: Liu teaches that the central server checks whether the first and second RFID tags received a message from the first short-range exciter (paragraphs 0192-0193, 0226-0227)
 	As to claim 11: Liu teaches that the central server updates the record to denote a high confidence value that the first and second RFID tags were within close proximity (paragraphs 0192-0193, 0226-0227).
	As to claim 12: Liu teaches that wherein the first and second RFID tags provide an indication that the first and second RFID tags were within close proximity to each other (paragraphs 0226-0227).
	As to claim 13: Liu teaches that the indication is at least one of an audio signal and a haptic vibration (paragraph 0136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876